Exhibit 10.5
R.G. BARRY CORPORATION
AMENDED AND RESTATED DEFERRAL PLAN
Effective as of October 28, 2008
1.00 Purpose
Effective January 1, 2006, the Company adopted the R. G. Barry Corporation
Deferral Plan to provide supplemental deferred compensation to Participants
based on the value of equity awards issued under the Equity Plan and deferred
into this Plan. The Company hereby amends and restates the Plan in its entirety
effective as of October 28, 2008. The Plan is intended to be an unfunded,
nonqualified program of deferred compensation within the meaning of Title I of
ERISA.
2.00 Definitions
Whenever used in this Plan, the following words, terms and phrases will have the
meanings given to them in this section, unless another meaning is expressly
provided elsewhere in this document or clearly is required by the context. Also,
the form of any word, term or phrase will include all of its other forms.
2.01 Account: The Account established under Section 4.01 for each Participant.
2.02 Beneficiary: The person a Member designates to receive (or to exercise) any
Plan benefit (or right) that is undistributed (or unexercised) when the Member
dies. A Beneficiary may be designated only by following the procedures described
in Section 11.06.
2.03 Board: The Company’s board of directors.
2.04 Change in Control: The occurrence of any of the following events:
[1] The acquisition by any person (as defined under Code §409A), or more than
one person acting as a group (as defined under Code §409A), of stock of the
Company that, together with the stock of the Company held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of all of the stock of the Company;
[2] The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of stock of the Company possessing 30 percent or
more of the total voting power of all of the stock of the Company;
[3] A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
[4] The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of assets from the Company that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.
This definition of Change in Control shall be interpreted in a manner that is
consistent with the definition of “change in control event” under Code §409A and
the Treasury Regulations promulgated thereunder.
2.05 Code: The Internal Revenue Code of 1986, as amended from time to time.

1



--------------------------------------------------------------------------------



 



2.06 Committee: The administrative committee described in Section 7.00.
2.07 Company: R. G. Barry Corporation, an Ohio corporation.
2.08 Director: A person who [1] is an elected member of the Board or of the
board of directors of a Related Entity (or has been appointed to the Board or to
the board of directors of a Related Entity to fill an unexpired term and will
continue to serve at the expiration of that term only if elected by
shareholders) and [2] is not an Employee.
2.09 Disability: A Participant or an Inactive Participant is:

      [1] Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or         [2] By reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer; or  
      [3] Determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.

2.10 Eligible Person: Each Employee and Director who meets the eligibility
criteria listed in Section 3.00.
2.11 Employee: Each person employed by an Employer.
2.12 Employer: The Company and any Related Entity that adopts this Plan as
provided in Section 11.13.
2.13 Equity Plan: The R. G. Barry Corporation 2005 Long-Term Incentive Plan, as
amended from time to time, and any successors to it.
2.14 ERISA: The Employee Retirement Income Security Act of 1974, as amended from
time to time.
2.15 Inactive Participant: A person who [1] is actively employed by an Employer
but no longer meets the eligibility conditions described in Section 3.00, [2] is
transferred to the direct employment of a Related Entity that is not an Employer
or [3] has Terminated but has not received a complete distribution of his or her
Plan Benefit.
2.16 Investment Fund: The funds established by the Committee under Section 4.02
to measure the investment gains and losses attributable to each Member’s
Accounts.
2.17 Key Employee: A “specified employee” as defined under Treasury Regulation
§1.409A-1(i) and as determined under the Company’s policy for determining
specified employees.
2.18 Member: Collectively, [1] a Participant, [2] an Inactive Participant and
[3] as appropriate, the Beneficiary of a deceased Member.
2.19 Participant: An Eligible Person who has met and continues to meet the
conditions described in Section 3.00.
2.20 Participation Agreement: The agreement that each Eligible Person must
complete and return to the Company upon becoming a Participant.
2.21 Plan: The R. G. Barry Corporation Amended and Restated Deferral Plan, as
described in this document and any amendments to it.
2.22 Plan Benefit: The balance of a Member’s Accounts as of any Valuation Date.

2



--------------------------------------------------------------------------------



 



2.23 Plan Year: Each fiscal year of the Company during which the Plan is in
effect.
2.24 Related Entity: Any business entity with whom the Company would be
considered a single employer under Code §414 (b) or (c).
2.25 Termination: A “separation from service,” within the meaning of Treasury
Regulation §1.409A-1(h), with the Company and all Related Entities.
2.26 Valuation Date: With respect to any Investment Fund (or component of an
Investment Fund) [1] that is traded on a public stock exchange, each day the
exchange is open and [2] that is not publicly traded, the last day of each Plan
Year and [3] whether or not publicly traded, any other date or dates fixed by
the Committee for the valuation and adjustment of Accounts.
3.00 Eligibility and Participation
3.01 Eligibility. Eligible Persons will consist of each [1] Director and [2]
Employee to whom his or her Employer, in its sole discretion, extends the
opportunity to participate in the Plan and who, in the Committee’s judgment [a]
is highly compensated or a member of a select group of management employees
(both within the meaning of Title I of ERISA); and [b] complies with Section
3.03.
3.02 Duration of Participation. An Eligible Person who has met the conditions
described in Section 3.01 will continue to be a Participant until the earlier of
the date he or she [1] no longer meets the conditions described in Section 3.01,
[2] no longer is an Employee or a Director, whether or not he or she Terminates,
or [3] in the case of Employees, is excluded (for any reason or for no reason)
from the Plan by his or her Employer or by the Committee. Notwithstanding the
foregoing, if an Eligible Person’s status as a Participant is terminated, any
deferral election then in effect shall terminate as of the earlier of [a] the
Eligible Person’s date of Termination or [b] the end of the Plan Year during
which the Eligible Person’s status as a Participant is terminated.
3.03 Participation Agreement.
[1] The Committee will prepare a Participation Agreement for each Eligible
Person, although none of the Company, any Related Entity or the Committee (or
any member of the Committee) will be liable for the effect of any failure to
complete and send a Participation Agreement to an otherwise Eligible Person. The
Participation Agreement will specify the date the Eligible Person may
participate in the Plan and any other term or provision specifically affecting
the Participant’s Plan Benefit or participation in the Plan.
[2] Each Eligible Person who has received a Participation Agreement described in
Section 3.03[1] must complete and return the completed Participation Agreement
to the Committee as described in Section 3.03[3] below as a condition to
participating in the Plan. Once completed and returned, a Member’s Participation
Agreement will remain in effect and may subsequently be revoked or amended only
as provided in such Participation Agreement and in compliance with Code §409A.
[3] With respect to each calendar year, a Participant may elect to have all or a
portion of any type of equity award granted during such calendar year and which
is specified in the applicable Participation Agreement deferred pursuant to the
terms of the Plan by filing a Participation Agreement with the Committee no
later than December 31 of the preceding calendar year. Notwithstanding the
foregoing, during a calendar year in which a Participant first becomes eligible
to participate in the Plan, the Participant may file such a Participation
Agreement with the Committee no later than 30 days after the date on which he or
she first becomes eligible to participate in the Plan. Such Participation
Agreement shall be effective only with respect to awards granted for services
performed after the date of such election. For purposes of this Section 3.03[3],
a Participant is first eligible to participate in the Plan only if the
Participant is not eligible to participate in any other arrangement that, along
with this Plan, would be treated as a single nonqualified deferred compensation
plan under Treasury Regulation §1.409A-1(c)(2).

3



--------------------------------------------------------------------------------



 



[4] An election made pursuant to a Participation Agreement shall be irrevocable
after the last day on which such election may be made, as described in
Section 3.03[3].
4.00 Credits to Accounts
4.01 Participants’ Accounts. Subject to the rules described in this section and
elsewhere in the Plan, the Committee will establish one or more Accounts for
each Participant to which it will credit [1] deferred awards granted under the
Equity Plan to be credited as of the date the awards vest under the terms of the
Equity Plan and the award agreement to which the deferred award relates and [2]
the amount calculated under Section 4.02. Notwithstanding the foregoing, no
nonqualified stock options or stock appreciation rights (or any amounts relating
to the exercise of such awards) may be deferred under the Plan.
4.02 Investment Fund. The Committee will establish and maintain an Investment
Fund (which will be used to value each Member’s Accounts) based solely on the
value and earnings of the Company’s stock. The Committee will account for each
Member’s investment in the Investment Fund as if that investment had actually
been made, although none of the Company, any Related Entity or the Committee (or
any member of the Committee) is obliged to make the investment. The fair market
value of the Investment Fund will be calculated as of each Valuation Date. Any
increase or decrease in the value of the Investment Fund, less associated
administrative and other Plan expenses described in Section 7.05, will be
allocated to each Member’s Accounts.
4.03 Vesting. A Member will always be 100 percent vested in the amount credited
to his or her Accounts.
5.00 Distribution of Plan Benefits
5.01 Normal Time, Schedule and Form of Payment. Except as otherwise provided in
this Section 5.00:
[1] Subject to Section 5.01[2], a Member’s Plan Benefit will be distributed in a
single payment within 70 days following the occurrence of the earliest of any of
the following distribution events: [a] a Change in Control, [b] the
Participant’s or Inactive Participant’s Termination or [c] the Participant’s or
Inactive Participant’s Disability.
[2] Notwithstanding the foregoing, if a Plan Benefit becomes distributable in
connection with a Participant’s or an Inactive Participant’s Termination (as
described in Section 5.01[1]) and the Participant or Inactive Participant is a
Key Employee at the time of such Termination, the Plan Benefit will be
distributed on the first business day of the seventh month following such
Termination or, if earlier, the Key Employee’s death.
[3] In all cases, Plan Benefits will be distributed in cash and/or stock, as
specified in the award agreement through which the deferred award was granted.
5.02 Optional Time, Schedule and Form of Payment.
[1] A Participant may elect in his or her Participation Agreement to receive a
distribution of the Account to which that Participation Agreement relates (in
cash and/or stock, as specified in the award agreement through which the
deferred award was granted) in five annual installments rather than in a single
payment as described in Section 5.01[1]. If such election is made, the value of
each annual installment will be equal to the Member’s Account balance as of the
date of distribution, divided by the number of remaining installments due.
Subject to Section 5.02[2], the first annual installment will be distributed
within 70 days following the occurrence of the earliest of any of the following
distribution events: [a] a Change in Control, [b] the Participant’s or Inactive
Participant’s Termination or [c] the Participant’s or Inactive Participant’s
Disability. The remaining installments will be distributed annually on the
anniversary date of the distribution event, beginning on the first anniversary
of such distribution event.
[2] Notwithstanding the foregoing, if an Account becomes distributable in
connection with a Participant’s or an Inactive Participant’s Termination (as
described in Section 5.02[1]) and the Participant or Inactive

4



--------------------------------------------------------------------------------



 



Participant is a Key Employee at the time of such Termination, no distribution
of any portion of the Account will be made until the first business day of the
seventh month following such Termination or, if earlier, the Key Employee’s
death (any such date in this sentence, the “Distribution Date”). Any
distributions which, absent their deferral under this Section 5.02[2], would
have been payable to the Key Employee during the postponement period will be
paid in a lump sum to the Key Employee on the Distribution Date.
[3] A Participant’s election under this section will become effective if the
Participant completes and returns the applicable Participation Agreement to the
Committee as described in Section 3.03.
5.03 Effect of Code §§280G and 4999. If the sum of the payments described in
this section and those provided under all other plans, programs or agreements
between the Member and the Company and all Related Entities would result in a
loss of deduction under Code §280G or an excise tax under Code §4999, the
Company will reduce the value of the amounts distributed to the Member under
this Plan to the greater of [1] $00.00 or [2] the amount necessary to ensure
that his or her total “parachute payment” as defined in Code §280G(b)(2)(A)
under this Plan and all other plans, programs or agreements between the Member
and the Company and all Related Entities will be $1.00 less than the amount that
would result in a loss of deduction under Code §280G and an excise tax under
Code §4999. Any reduction pursuant to this Section 5.03 shall be made in
accordance with Code §409A.
5.04 Full Discharge. Once a Member’s Accounts have been fully distributed, none
of the Company, any Related Entity, the Board, the Committee or the Plan will
have any further liability to the Member.
6.00 Taxes
6.01 Withholding for Taxes Due on Plan Benefits. Regardless of any other
provision of this Plan, any payment due under the Plan to or on account of an
Employee (or former Employee) will be reduced by the amount of any federal,
state and local income, wage, employment and other taxes the Employer is
required to withhold under any applicable law or regulation from any Plan
Benefit. However, Directors will be solely liable for the payment of any taxes
due on their Plan Benefits.
6.02 Withholding for Taxes Due Before Plan Benefits Begin. An Employee’s (or
former Employee’s) portion of any employment, wage and other taxes imposed under
any applicable law or regulation on any Plan Benefit before that Plan Benefit is
distributed will be withheld from the Employee’s (or former Employee’s) other
compensation or, if no other compensation is then payable to him or her, the
Employee (or former Employee) shall remit to the Company an amount sufficient to
satisfy such liability. However, Directors will be solely liable for the payment
of any taxes due before Plan Benefits begin.
7.00 Administration
7.01 Committee. The Board will designate the members of the Committee that
administers this Plan. Any action by the Committee under the Plan may be taken
by resolution of the Committee, by an officer of the Company or by any other
person or persons duly authorized by resolution of the Committee.
7.02 Committee Duties. The Committee will be responsible for the general
administration and management of the Plan and will administer the Plan on a
nondiscriminatory basis in accordance with its terms. The Committee will have
all powers and duties necessary to fulfill its responsibilities, including the
following:
[1] To determine all questions relating to the eligibility of an Employee or
Director to become a Participant;
[2] To determine, compute and certify the amount and kind of benefits payable to
Members;
[3] To authorize payment of Plan Benefits;

5



--------------------------------------------------------------------------------



 



[4] To maintain all records necessary for the administration of the Plan, other
than those maintained by each Related Entity;
[5] To provide for disclosure of all information and filings or provision of all
reports and statements to Members or governmental bodies that are required by
the Code, ERISA or any other applicable law;
[6] To adopt or modify rules for the regulation or application of the Plan;
[7] To administer the claims procedure set forth in Section 7.03;
[8] To delegate any power or duty to any firm or person in accordance with
Section 7.04;
[9] Unless otherwise provided in Section 7.03, to decide all other questions or
disputes arising from the operation of the Plan;
[10] To exercise all other powers or duties granted to the Committee by other
Plan provisions; and
[11] At least annually, apprise the Board and each Employer of the Plan’s
operation, including the value of Plan Benefits.
7.03 Benefit Claims.
[1] Normally, a Member need not present a formal claim in order to receive his
or her Plan Benefit. However, a Member or Beneficiary (“Claimant”), or the
Company acting on behalf of a Claimant, must notify the Committee if the
Claimant believes that he or she is entitled to a larger Plan Benefit than that
proposed to be distributed. This request must be in writing directed to the
Committee and must set forth the basis of the claim and authorize the Committee
to conduct any examinations that may be necessary for the Committee, in its
discretion, to assess the validity of the claim and to take steps necessary to
facilitate the payment of Plan Benefits to which the Claimant may be entitled.
[2] A decision by the Committee will be made promptly but not later than 90 days
after the Committee’s receipt of the claim for Plan Benefits (or if the claim is
a claim on account of Disability, within 45 days of the receipt of such claim),
unless special circumstances warrant an extension of the time for processing the
claim. Any extension for deciding a claim will not be for more than an
additional 90 day period, or if the claim is on account of Disability, for not
more than two additional 30 day periods.
[3] Whenever the Committee denies a claim for benefits, a written notice
prepared in a manner calculated to be understood by the Claimant must be
provided setting forth:
[a] The specific reasons for the denial;
[b] The specific reference to the pertinent Plan provisions, rules, procedures
or protocols upon which the denial is based;
[c] A description of any additional material or information the Claimant may
submit to perfect the claim and an explanation of why that material or
information is necessary;
[d] An explanation of the Plan’s claim review procedure and the time limits
applicable to such procedure and a statement of the Claimant’s right to bring a
civil action under ERISA §502(a) following an adverse determination upon review;
and
[e] In the case of an adverse determination of a claim on account of Disability,
the information to the Claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation §2560.503-1(g)(1)(v).

6



--------------------------------------------------------------------------------



 



If special circumstances require the extension of the 45 day or 90 day period
described above, the Claimant will be notified before the end of the initial
period of the circumstances requiring the extension and the date by which the
Committee expects to reach a decision. Any extension for deciding a claim will
not be for more than an additional 90 day period, or if the claim is on account
of Disability, for not more than two additional 30 day periods.
[4] Review Procedure. A Claimant whose claim has been wholly or partially
denied:
[a] May request that the claim be reviewed by the Board by filing a written
appeal within 60 days after receiving written notice that all or part of the
initial claim was denied (180 days in the case of a denial of a claim on account
of Disability);
[b] May review pertinent Plan documents and other material upon which the
Committee relied when denying the initial claim; and
[c] May submit a written description of the reasons for which the Claimant
disagrees with the Committee’s initial adverse decision.
An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Board. The Board is solely responsible for reviewing all benefit claims and
appeals and taking all appropriate steps to implement its decision.
The Board’s decision on review will be sent to the Claimant in writing and will
include specific reasons for the decision, written in a manner calculated to be
understood by the Claimant, and specific references to the pertinent Plan
provisions, rules, procedures or protocols upon which the Board relied to deny
the appeal. The Board will consider all information submitted by the Claimant,
regardless of whether the information was part of the original claim. The
decision will also include a statement of the Claimant’s right to bring an
action under ERISA §502(a).
The Board’s decision on review will be made not later than 60 days (45 days in
the case of a claim on account of Disability) after its receipt of the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered as soon as possible, but
not later than 120 days (90 days in the case of a claim on account of
Disability) after receipt of the request for review. This notice to the Claimant
will indicate the special circumstances requiring the extension and the date by
which the Board expects to render a decision and will be provided to the
Claimant prior to the expiration of the initial 45 day or 60 day period.
In the case of a claim on account of Disability: [i] the review of the denied
claim shall be conducted by a review official who is neither the individual who
made the benefit determination nor a subordinate of such person; and [ii] no
deference shall be given to the initial benefit determination. For issues
involving medical judgment, the review official must consult with an independent
health care professional who may not be the health care professional who decided
the initial claim.
To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, will be final and binding on all parties. No legal action
for benefits under the Plan will be brought unless and until the Claimant has
exhausted such Claimant’s remedies under this Section 7.03.
7.04 Delegation of Administrative Responsibility.
[1] The Committee may delegate all or any portion of its administrative
responsibilities with respect to the Plan, subject to the terms of this section.
[2] A delegation under this section may be made only through a written
instrument signed by the Committee that specifies the responsibilities delegated
to that delegate. Any delegation of responsibilities will be effective upon the
date specified in the delegation, subject to written acceptance by the delegate.
At

7



--------------------------------------------------------------------------------



 



least annually, any delegate must report to the Committee any information
necessary to fully inform the Committee of the status and operation of the Plan
and of the delegate’s discharge of the responsibilities delegated.
7.05 Compensation, Expenses and Indemnity.
[1] The Committee and any delegate under Section 7.04 who is an Employee will
serve without compensation for services to the Plan. The Company and the other
Employers will furnish the Committee and any delegate under Section 7.04 with
all clerical or other assistance necessary to perform his or her duties. The
Committee is authorized to employ any legal counsel and advisors as it may deem
advisable to assist in the performance of its duties hereunder.
[2] The Company will pay all expenses of administering the Plan, although these
may be allocated among Employers.
[3] To the extent permitted by applicable law, the Company and each other
Employer will indemnify and save harmless the Board, the Committee and any
delegate appointed under Section 7.04 who is an Employee against any and all
expenses and liabilities (including legal fees incurred to defend against those
liabilities) arising out of their discharge in good faith of the
responsibilities under or incident to the Plan. Expenses and liabilities arising
out of willful misconduct will not be covered under this indemnity. This
indemnity does not preclude any further indemnities available under insurance
purchased by the Company or any Related Entity or provided by the Company or a
Related Entity under any by-law, agreement, vote of shareholders or
disinterested directors or otherwise, as are permitted under applicable law.
7.06 Effect of Committee Action.
[1] All actions taken and all determinations made by the Committee in good faith
will be final and binding upon all Members, the Company, each other Employer,
each Related Entity and any other person interested in the Plan. To the extent
the Committee has been granted discretionary authority under the Plan, its prior
exercise of this authority will not subsequently obligate the Committee to
exercise its authority in a like fashion.
[2] The Plan will be interpreted by the Committee in accordance with its terms
and their intended meaning. The construction and interpretation of Plan
provisions are vested with the Committee, in its absolute discretion, including
the determination of Plan Benefits, eligibility and interpretation of Plan
provisions. All decisions, determinations and interpretations will be final,
conclusive and binding upon all parties having an interest in the Plan.
8.00 Amendments
8.01 Company’s Right to Amend Plan. The Company reserves the right to make, from
time to time, any amendment or amendments to the Plan. By adopting this Plan,
each Employer delegates to the Company the authority described in this section.
Without the affected Member’s written consent, no amendment to the Plan will be
effective to the extent that it retroactively decreases a Member’s Plan Benefit.
8.02 Action by Company. Any action by the Company under this Section 8.00 may be
taken by resolution of the Board, by an officer of the Company or by any other
person or persons duly authorized by resolution of the Board.
9.00 Termination/Withdrawal
9.01 Right to Terminate. The Company may terminate the Plan at any time with
respect to some or all Members and no further Plan Benefits will accrue after
the effective date of that termination. By adopting this Plan, each Related
Entity delegates to the Company the authority described in this section.

8



--------------------------------------------------------------------------------



 



9.02 Distribution of Plan Benefits After Plan Termination. A termination of the
Plan will not accelerate the distribution of any Plan Benefits, unless such
distribution is permitted under and in accordance with the requirements of
Treasury Regulation Section 1.409A-3(j)(4)(ix). Instead, Plan Benefits will be
distributed on the date the Plan Benefits would have been distributed had the
Plan not been terminated.
9.03 Withdrawal. By action of its board of directors or other governing entity,
any Employer may withdraw from the Plan. However, this withdrawal [1] will not
be effective until the first day of the Plan Year beginning after the date of
that action and [2] will not result in the accelerated liquidation or payment of
Plan Benefits earned by the withdrawing Employer’s Employees or Directors.
Instead, these amounts will be distributed according to the terms of this Plan
without regard to the Employer’s withdrawal.
10.00 Funding
The Plan is an unfunded, unsecured promise, within the meaning of Title I of
ERISA, by each Employer to pay only those Plan Benefits that are accrued by
Members while Employees or Directors of each Employer under the terms of the
Plan. Neither the Company nor any Related Entity is required to segregate any
assets into a fund established exclusively to pay Plan Benefits unless the
Company, in its sole discretion, establishes a trust for this purpose. Neither
the Company nor the other Employers will be liable for the payment of Plan
Benefits that are actually distributed from a trust established for that
purpose. Also, Members have only the rights of a general unsecured creditor and
do not have any interest in or right to any specific asset of the Company, any
other Employer or any Related Entity. Nothing in this Plan constitutes a
guarantee by the Company, any other Employer or any Related Entity or any other
entity or person that its assets will be sufficient to pay Plan Benefits.
11.00 Miscellaneous
11.01 Mistakes and Misstatements. In the event of a mistake or a misstatement by
a Member as to any item of information that is furnished pursuant to the terms
of the Plan that has an effect on the amount distributed or to be distributed to
that Member, or a mistake by the Plan as to the amount distributed or to be
distributed to a Member, the Committee will take any action which in its
judgment will result in the payment to which the Member is properly entitled
under the Plan.
11.02 No Contract. The adoption and maintenance of this Plan [1] is not a
contract of employment between an Employer and any Employee or Member or other
person and is not to be interpreted as consideration for, or an inducement or
condition of, any employment and [2] is no guarantee that any Director will be
nominated for or elected to the Board or the board of directors of any Related
Entity. Nothing in this Plan gives to any person the right to be retained in the
Company’s or any Employer’s service or to interfere with the Company’s or any
Related Entity’s right (which right is expressly reserved) to discharge, with or
without cause, any Employee or Member or other person at any time without any
liability for any claim either against the Plan (except to the extent otherwise
described in the Plan) or against the Company, any other Employer, any Related
Entity or the Committee (or any member of the Committee).
11.03 Service of Process. The Company’s Secretary is designated as agent for the
service of legal process on the Plan.
11.04 Merger or Consolidation. Subject to other terms of the Plan, in the case
of any merger or consolidation with, or transfer of assets or liabilities to,
any other plan, each Member will be entitled to receive immediately after the
merger, consolidation or transfer a Plan Benefit that is equal to, or greater
than, the Plan Benefit he or she would have been entitled to receive immediately
before the merger, consolidation or transfer.
11.05 No Alienation. The right of a Member or any other person to receive Plan
Benefits may not be assigned, transferred, pledged or encumbered except as
provided in the Member’s designation of a Beneficiary, by will or by applicable
laws of descent and distribution. Any attempt to assign, transfer, pledge or
encumber a Plan Benefit will be null and void and of no legal effect. Any
attempted action contrary to this section, will be null and void and of no
effect whatsoever; the Company, each other Employer, each Related Entity and the
Committee (and each member of the Committee) may disregard that action and will
not be in any manner bound by it; and they, and each of them,

9



--------------------------------------------------------------------------------



 



will suffer no liability by reason of it. If any Member or other person attempts
to take any action contrary to this section, the Company, each other Employer,
each Related Entity and the Committee (and each member of the Committee) will be
reimbursed and indemnified on demand by the Member for any loss, cost or expense
incurred as a result of disregarding or of acting in disregard of that action.
11.06 Beneficiary Designation. Each Member may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
vested Plan Benefit that is undistributed at the Member’s death. Unless
otherwise provided in the Beneficiary designation, each designation made will
revoke all earlier designations made by the same Member, must be made on a form
prescribed by the Committee and will be effective only when filed in writing
with the Committee. If a Member has not made an effective Beneficiary
designation, the deceased Member’s Beneficiary will be his or her surviving
spouse or, if none, the deceased Member’s estate. The identity of a Member’s
designated Beneficiary will be based only on the information included in the
latest Beneficiary designation form completed by the Member and will not be
inferred from any other evidence.
11.07 Applicable Law. The Plan will be governed by and construed in accordance
with the laws (other than laws governing conflicts of laws) of the United States
and, to the extent applicable, the laws of Ohio.
11.08 Headings. Headings and subheadings in this document are inserted for
convenience of reference only. They constitute no part of the Plan.
11.09 Invalid Provision. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan will be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination will not affect the legality or validity of the remaining parts of
this Plan.
11.10 One Plan. This Plan may be executed in any number of counterparts, each of
which will be deemed to be an original.
11.11 Coordination with Other Plans. Members’ rights to any Plan Benefits will
be determined solely by reference to the terms of this Plan document and will be
unaffected by any other document or agreement between Members, the Company or
any other Employer.
11.12 Offset. Regardless of any other Plan provision, an Employer may offset any
payment due to any Member under the Plan against any other amounts the Member
may owe to that Employer or the Company, whether or not that obligation
originated under the terms of the Plan or elsewise; provided that such offset
does not result in the acceleration of the time or schedule of a payment under
the Plan.
11.13 Extension of Plan to Related Entities. By action of its Board, the Company
may extend this Plan to a Related Entity, but only if the board of directors or
governing body of the Related Entity accepts participation in the Plan, agrees
to the terms of the Plan and delegates to the Company and the Committee the
authority to amend, terminate and administer the Plan according to its terms.
11.14 Code §409A Compliance. It is intended that this Plan comply with Code
§409A and the Treasury Regulations promulgated thereunder, and this Plan will be
interpreted, administered and operated accordingly. Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to a
Member, and none of the Company, any Related Entities, the Board or the
Committee shall have any liability with respect to any failure to comply with
the requirements of Code §409A.
11.15 Payments Upon Income Inclusion Under Code §409A. The Company may
accelerate the time or schedule of a payment to a Member to pay an amount the
Member includes in income as a result of the Plan failing to meet the
requirements of Code §409A and the Treasury Regulations promulgated thereunder.
Such distribution may not exceed the amount required to be included in income as
a result of the failure to comply with the requirements of Code §409A and the
Treasury Regulations promulgated thereunder.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer as of this 31 day of December, 2008.

                  R. G. BARRY CORPORATION    
 
           
 
  By:   /s/ José G. Ibarra
 
   
 
  Title:   Senior Vice President — Treasurer    
 
           

11